Appeal by the defendant from a judgment of the Supreme Court, Queens County (McGann, J.), rendered April 18, 2002, convicting him of burglary in the second degree, resisting arrest, and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions that the prosecutor misrepresented and distorted the defense, vouched for her own witnesses, and expressed her personal disbelief in the defense during her summation are largely unpreserved for appellate review (see CPL 470.05; People v Halm, 81 NY2d 819 [1993]). In any event, the prosecutor’s statements constituted fair responses to remarks made by the defense counsel during summation (see People v Halm, supra at 821; People v Ashwal, 39 NY2d 105 [1976]; People v Ryant, 278 AD2d 345 [2000]). Ritter, J.P., S. Miller, Goldstein and Adams, JJ., concur.